TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00036-CR



                               Douglas Wayne Stidham, Appellant

                                                  v.

                                   The State of Texas, Appellee



  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
       NO. 2007-285, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Douglas Wayne Stidham seeks to appeal a judgment of conviction for injury to an

elderly person. The trial court has certified that: (1) this is a plea bargain case and Stidham has no

right of appeal, and (2) Stidham waived his right of appeal. The pro se notice of appeal was also

untimely. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d), 26.2(a).



                                               ___________________________________________

                                               Diane Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: March 6, 2008

Do Not Publish